The Court,


(Milligan

dissenting,) admitted these declarations as dying declarations; though they said that as to the wound being the cause of the death; and also as to the condition of the deceased at the time of the declarations, they would be open to remark before the jury, in connection with general evidence of his intemperate habits, and low state of health. (Ros. Ev. 32; Mosely’s Case, 1 Moo. Cr. Ca. 97, a.)
The defence set up was, that the blow was struck in self-defence ; and a witness was asked whether the deceased was not a violent man, and in the habit of attacking others with dangerous weapons!
It was objected that the character of the deceased was not in issue, and, after argument—■